GRAVES, Presiding Judge.
The conviction is for murder without malice; the punishment assessed is confinement in the state penitentiary for a term of five years.
This cause comes before us without a proper notice of appéal. We do find, however, a copy of the court’s criminal docket in which it is stated: “Notice of appeal given, 80 days for statement of facts & bills of exception.”
It is necessary that this notice of appeal be carried into the minutes of the court. Such was not done in this instance. Therefore, this cause must be dismissed by virtue of the fact that such notice of appeal is not properly contained in the record. See Greathouse v. State, Tex.Cr.App., 245 S.W.2d 267, and Chupp v. State, Tex.Cr.App., 268 S.W.2d 673.
Because of the absence in the record of a proper notice of appeal, the appeal is dismissed.